Exhibit 10.65

Client Code/Reference No: WFNIA/CA

AMENDMENT

Date of Amendment: October 4th 2011

AMENDMENT to the Index License Agreement for Funds (the “Agreement”), dated as
of March 18, 2000, by and between MSCI Inc. (“MSCI”), a Delaware corporation,
and BlackRock Institutional Trust Company, N.A. (formerly known as Barclays
Global Investors, N.A.) (“Licensee”). Capitalized terms used herein but not
otherwise defined herein shall have the meanings ascribed in the Agreement.

 

1. Exhibit A of the Agreement is hereby amended to add the MSCI Emerging Markets
Consumer Discretionary Index. For the avoidance of doubt, the terms contained in
Exhibit B of the Agreement, Including, but not limited to the requirement that
all Funds be listed on an U.S. domiciled stock exchange only, shall apply to all
Funds based on the MSCI Emerging Markets Consumer Discretionary Index.

For the avoidance of doubt, the license fees set forth In the Agreement, as
amended, shall apply with respect to all Funds based on the MSCI Emerging
Markets Consumer Discretionary Index.

 

2. This Amendment is intended to amend and operate in conjunction with the
Agreement and together this Amendment and the Agreement constitute the complete
and exclusive statement of the agreement between the parties and supersede in
full all prior proposals and understandings, oral or written, relating to the
subject matter hereof. To the extent that any terms of this Amendment conflict
with any terms of the Agreement, the terms of this Amendment shall control. No
right or license of any kind is granted to Licensee except as expressly provided
in the Agreement and this Amendment.

 

3. This Amendment shall be governed by, and construed in accordance with, the
laws of the State of New York without regard to its conflict or choice of laws
principles.

 

LICENSEE: Blackrock Institutional Trust Company, N.A.     MSCI Inc. By   /s/
Jenni A. Lee             By   /s/ Paul Friedman         

Name

  Jenni A. Lee     Name   Paul Friedman   (printed)       (printed)

Title

  Director    

Title

  Executive Director

Date

  10/17/2011     Date   10/20/2011

 

LICENSEE: Blackrock Institutional Trust Company, N.A. By   /s/ Timothy M.
Meyer        

Name

  Timothy M. Meyer   (printed)

Title

  M. Director

Date

  10/17/2011